                                   Case 21-10527-JTD                 Doc 1       Filed 03/08/21            Page 1 of 28


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CarbonLite Holdings LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10250 Constellation Blvd.
                                  Suite 2820
                                  Los Angeles, CA 90067
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.carbonliterecycling.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-10527-JTD                 Doc 1        Filed 03/08/21            Page 2 of 28
Debtor    CarbonLite Holdings LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3399

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                             The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                   proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                   balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                               A plan is being filed with this petition.
                                                               Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                               Case number
                                                  District                                 When                               Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Rider 1 Attached hereto                                  Relationship             Affiliate
                                                  District   District of Delaware          When                           Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                                Case 21-10527-JTD                      Doc 1      Filed 03/08/21             Page 3 of 28
Debtor   CarbonLite Holdings LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 21-10527-JTD                   Doc 1        Filed 03/08/21             Page 4 of 28
Debtor    CarbonLite Holdings LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       8
                                                  MM / DD / YYYY


                             X                                                                            Brian Weiss
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X     V-DPHV(2 1HLOO                                                    Date    8
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 James E. O'Neill
                                 Printed name

                                 Pachulski Stang Ziehl & Jones LLP
                                 Firm name

                                 919 N. Market Street
                                 17th Floor
                                 Wilmington, DE 19899
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-652-4100                  Email address      joneill@pszjlaw.com

                                 4042 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                  Case 21-10527-JTD       Doc 1     Filed 03/08/21     Page 5 of 28




                                  Rider 1 to Voluntary Petition

On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter
11 case (collectively, the “Debtors”), filed a petition in this Court for relief under chapter 11 of
title 11 of the United States Code.

CarbonLite Holdings LLC

CarbonLite Industries LLC

CarbonLite P Holdings LLC

CarbonLite P LLC

CarbonLite PI Holdings LLC

CarbonLite Pinnpack LLC

CarbonLite Recycling Holdings LLC

CarbonLite Recycling LLC

CarbonLite Sub-Holdings, LLC

Pinnpack P, LLC and

Pinnpack Packaging LLC




DOCS_LA:336119.1 13044/001
                 Case 21-10527-JTD       Doc 1       Filed 03/08/21   Page 6 of 28




                      UNANIMOUS WRITTEN CONSENT OF THE
                BOARD OF DIRECTORS OF CARBONLITE HOLDINGS, LLC

                                    Dated as of 0DUFK8, 2021

        The undersigned, being all of the members of the Board of Directors (the “Board”) of
CarbonLite Holdings, LLC, a Delaware limited liability company (the “Company”), pursuant to
Section 3.4(c) of the Fourth Amended and Restated Operating Agreement of CarbonLite
Holdings, LLC, dated as of December 20,2018, do hereby adopt this unanimous written consent
(this “Written Consent”) set forth below, to be effective and filed as of the date hereof.

     WHEREAS, the Board has considered the financial and operational aspects of the
Company’s business;

       WHEREAS, the Board has reviewed the historical performance of the Company, the
market for the Company’s products and services, and the current and long-term liabilities of the
Company;

       WHEREAS, the Board has reviewed the materials presented to it by the management of
and the advisors to the Company regarding the possible need to undertake a financial and
operational restructuring of the Company;

        WHEREAS, the Board has considered the costs and benefits of the financial and
strategic alternatives reasonably available to the Company, including those available on a
consensual basis with the principal stakeholders of the Company, and the impact of the foregoing
on the Company’s business and its stakeholders;

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Company, its creditors, employees, and other interested
parties that a petition be filed by the Company and one or more of its subsidiaries seeking relief
under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for District of Delaware (the “Bankruptcy
Court”);

        RESOLVED, FURTHER, that in the judgment of the Board, it is desirable and in the
best interests of the creditors, employees and other parties interested in the business and affairs
of the Company’s subsidiaries, that filings under the Bankruptcy Code be made on behalf of such
of the subsidiaries of the Company as the Authorized Officers deem appropriate ;

        RESOLVED, FURTHER, that the Board hereby confirms the appointment by the
Board’s Finance Committee of Mr. Brian Weiss of Force Ten Partners LLC (“Force 10”) to
serve as Chief Restructuring Officer (“CRO”) of the Company, and Mr. Weiss shall be an
Authorized Officer (as defined below), to serve in such office at the pleasure of the Board until
his resignation or removal, with such duties as the Board shall prescribe;




                                                 1
DOCS_NY:42392.4 13044/001
                 Case 21-10527-JTD        Doc 1       Filed 03/08/21    Page 7 of 28




         RESOLVED, FURTHER, that the officers of the Company (each, an “Authorized
Officer”), on behalf of the Company, is hereby authorized, empowered and directed to take any
and all actions, to execute, deliver, certify, file and/or record and perform all petitions, schedules,
lists, and any and all other documents, agreements, instruments, motions, affidavits, applications
for approvals or rulings of governmental or regulatory authorities or certificates and to take any
and all actions and steps deemed by any such Authorized Officer to be necessary or desirable to
carry out the purpose and intent of each of the foregoing resolutions and to effectuate a
successful chapter 11 case, including, but not limited to the development, filing and prosecution
to confirmation of a chapter 11 plan and related disclosure statement, subject to approval by the
Board, and to take and perform any and all further actions and steps that any such Authorized
Officer deems necessary, desirable and proper in connection with the Company’s chapter 11
case, with a view to the successful prosecution of such case;

        RESOLVED, FURTHER, that the Authorized Officers, on behalf of the Company, are
hereby authorized, empowered and directed to retain Force 10 to provide the Company with
Brian Weiss as CRO and additional personnel to assist in the execution of the day to day
duties as CRO. The CRO, subject to oversight of Board will lead the Company's
restructuring efforts along with the Company's advisors, and to take any and all actions to
advance the Company's rights in connection therewith, and the Authorized Officers are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon the filing of the bankruptcy petition, and to cause to
be filed an appropriate application for authority to hire the CRO and his affiliated firm, Force
10;

         RESOLVED, FURTHER, that the Authorized Officers, on behalf of the Company, are
hereby authorized, empowered and directed to retain the law firm of Pachulski Stang Ziehl &
Jones LLP (“PSZ&J”) as bankruptcy counsel to represent and assist the Company in carrying
out its duties under chapter 11 of the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights in connection therewith, and the Authorized Officers are
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the bankruptcy, and to cause to be filed an
appropriate application for authority to retain the services of PSZ&J;

        RESOLVED, FURTHER that the Authorized Officers, on behalf of the Company
hereby authorized, empowered and directed to retain the law firm of Reed Smith LLP (“Reed
Smith”) as the Company’s corporate counsel, effective as of the date the petition is filed, and, in
connection therewith, the Authorized Officers are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon filing
of the bankruptcy, and to cause to be filed an appropriate application for authority to retain the
services of Reed Smith;

       RESOLVED, FURTHER, that the Authorized Officers, on behalf of the Company, are
hereby authorized, empowered and directed to retain the services of Bankruptcy Management
Solutions, Inc. (“Stretto”) as the Company’s claims, noticing, solicitation agent and
administrative advisor, effective as of the date the petition is filed, and in connection therewith,
the Authorized Officers are hereby authorized and directed to execute appropriate retention


                                                  2
DOCS_NY:42392.4 13044/001
                 Case 21-10527-JTD        Doc 1       Filed 03/08/21   Page 8 of 28




agreements, pay appropriate retainers prior to and immediately upon the filing of the bankruptcy,
and to cause to be filed an appropriate application for authority to retain the services of Stretto;

         RESOLVED, FURTHER, that the Authorized Officers, on behalf of the Company, are
hereby authorized, empowered and directed to employ any other professionals necessary to
assist the Company in carrying out its duties under the Bankruptcy Code; and in connection
therewith, the officers of the Company are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to or immediately upon the filing of the
chapter 11 case and cause to be filed appropriate applications with the Bankruptcy Court for
authority to retain the services of any other professionals, as necessary, and on such terms as are
deemed necessary, desirable and proper;

        RESOLVED, FURTHER, that in connection with the commencement or continuation
of the chapter 11 case by the Company, the Authorized Officers, on behalf of the Company, are
hereby authorized, empowered and directed on behalf of, and in the name of, the Company to
negotiate, execute and deliver a cash collateral, debtor-in-possession financing or other financing
arrangement and the related guarantees thereto (including, in connection therewith, such notes,
security agreements and other agreements or instruments as such officers consider appropriate)
on the terms and conditions such officer or officers executing the same may consider necessary,
proper or desirable, such determination to be conclusively evidenced by such execution or the
taking of such action, and to consummate the transactions contemplated by such agreements or
instruments on behalf of the Company;

        RESOLVED, FURTHER, that any and all actions heretofore taken by the Board or any
Authorized Officer in the name and on behalf of the Company in furtherance of the purpose and
intent of any or all of the foregoing resolutions be, and hereby are, ratified, confirmed, and
approved in all respects; and.

       RESOLVED, FURTHER, that this Written Consent may be executed by facsimile
signature or other electronic transmission (including by .pdf, .tif or similar format) and that such
facsimile signature or electronic transmission shall have the same effect as original signatures
personally delivered.



                 [Remainder of page left intentionally blank; Signature page follows]




                                                  3
DOCS_NY:42392.4 13044/001
Case 21-10527-JTD   Doc 1   Filed 03/08/21   Page 9 of 28
Case 21-10527-JTD   Doc 1   Filed 03/08/21   Page 10 of 28
Case 21-10527-JTD   Doc 1   Filed 03/08/21   Page 11 of 28
Case 21-10527-JTD   Doc 1   Filed 03/08/21   Page 12 of 28
                                    Case 21-10527-JTD                          Doc 1        Filed 03/08/21           Page 13 of 28




 Fill in this information to identify the case:

 Debtor name         CarbonLite Holdings LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration                 Corporate Ownership Statement, List of Equity Security Holders, Creditor
                                                                             Matrix Verification

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on           8                               X
                                                                         Signature of
                                                                                   o individual signing on behalf of debtor

                                                                         Brian Weiss
                                                                         Printed name

                                                                         Chief Restructuring Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 21-10527-JTD                     Doc 1        Filed 03/08/21        Page 14 of 28

  Fill in this information to identify the case:

  Debtor name    CarbonLite Holdings LLC
  United States Bankruptcy Court for the District of Delaware
                                                                (State)
                                                                                                                                               Check if this is an
  Case number (If known):
                                                                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest
Unsecured Claims and Are Not Insiders (on a Consolidated Basis)                                                                                               12/19

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.



                                                                                                                 Amount of unsecured claim
                                                                     Nature of the claim                         If the claim is fully unsecured, fill in only unsecured
                                                                    (for example, trade                          claim amount. If claim is partially secured, fill in total
                                                                                             Indicate if claim   claim amount and deduction for value of collateral or
 Name of creditor and complete          Name, telephone number, and debts, bank loans,
                                                                                             is contingent,      setoff to calculate unsecured claim.
 mailing address, including zip         email address of creditor   professional
                                                                                             unliquidated, or
 code                                   contact                     services, and
                                                                                             disputed
                                                                    government
                                                                    contracts)                                   Total claim, if       Deduction for
                                                                                                                                                             Unsecured
                                                                                                                 partially             value of collateral
                                                                                                                                                             claim
                                                                                                                 secured               or setoff

1. Nestle Waters North America Maria French                  Trade Debt                                                                                      $27,206,874.36
   Inc.                        Tel: 888-747-7437
   900 Long Ridge Rd           Fax: 508-977-8508
   Stamford, CT 06902          maria.french@waters.nestle.co
                               m

2. Niagara Bottling, LLC              Pamela Anderson Cridlebaugh,; Trade Debt                                                                               $20,377,497.60
   2560 E Philadelphia St             Sid Gulati
   Ontario, CA 91761                  Tel:
                                      Fax: 909-987-0747
                                      Panderson@Niagarawater.com
                                      ; Sgulati@NiagaraWater.com
3. American Starlinger Sahm           Wes Wood                      Trade Debt                                                                                $3,861,609.43
   11 Jack Casey Ct                   Tel: 864-297-1900
   Fountain Inn, SC 29644             wwood@starlingersahm.com

4. Riverside Public Utilities                                             Utilities                                                                           $3,808,674.34
   3900 Main Street                   Tel: 951-826-5311
   Riverside, CA 92522-0144           Fax: 951-826-2356
                                      CallCenter@RiversideCA.gov
5. Allan Company                      Jason Young CEO                     Trade Debt                                                                          $3,667,372.46
   14620 Joanbridge St                Tel: 626-962-4047
   Baldwin Park, CA 91706             Fax: 626-962-7611

6. POLYQUEST, INC.                    Heather Mercer                      Trade Debt                                                                          $3,222,880.14
   7979 Eastwood Rd                   Tel: 910-342-9554 x339
   Suite 201                          Fax: 910-342-9558
   Wilmington, NC 28403
7. Everrank Investment Group,         David Ha                            Trade Debt                                                                          $2,464,339.81
   Inc.                               Tel: 909-974-2811
   17450 SIlica Drive                 DavidHa@EverRankCA.com
   Victorville, CA 92395
   United States
                                Case 21-10527-JTD               Doc 1         Filed 03/08/21            Page 15 of 28
  Debtor       CarbonLite Holdings LLC                                                      Case number (if known)
               Name




                                                                                                           Amount of unsecured claim
                                                                 Nature of the claim                       If the claim is fully unsecured, fill in only unsecured
                                                                (for example, trade                        claim amount. If claim is partially secured, fill in total
                                                                                       Indicate if claim   claim amount and deduction for value of collateral or
  Name of creditor and complete     Name, telephone number, and debts, bank loans,
                                                                                       is contingent,      setoff to calculate unsecured claim.
  mailing address, including zip    email address of creditor   professional
                                                                                       unliquidated, or
  code                              contact                     services, and
                                                                                       disputed
                                                                government
                                                                contracts)                                 Total claim, if       Deduction for
                                                                                                                                                       Unsecured
                                                                                                           partially             value of collateral
                                                                                                                                                       claim
                                                                                                           secured               or setoff

8. Bantam Materials                Carolina Velarde COO         Trade Debt                                                                              $2,423,531.46
    International                  Tel: 401-952-6261
    4207 Ste. Catherine St. West   Carolina.Velarde@BantamInc.c
    Suite 202                      om
    Montreal, QC H3Z 1P6
9. PQ Recycling, A Polyquest       Megan Adams              Trade Debt                                                                                  $1,608,696.25
    Company                        Tel: 910-342-9554
    1979 Eastwood Road, Suite      Meganadams@polyquest.com
    201
    Wilmington, NC 28403
    United States
10. Engie                          Tamara Cooper                 Trade Debt                                                                             $1,477,219.28
    PO Box 9001025                 tamara.cooper@engie.com
    Louisville, KY 40290-1025

11. Replenysh, Inc.                Mark Luberski               Trade Debt                                                                               $1,451,947.80
    345 South Pixley Street        Tel: 909-597-2868
    Orange, CA 92868               Mark.Luberski@replenysh.com

12. GP Harmon Recycling LLC       Susan Roth; Jason Smither      Trade Debt                                                                             $1,278,365.30
    dba Harmon Associates LLC Tel: 951-787-1960
    1 Jericho Plaza, Suite 204    Sroth@GAPAC.com;
    Jericho, NY 11753-1681        Jsmithe@GAPAC.com
13. rPlanet Earth Los Angeles LLC Rishi Moorjani, Controller     Trade Debt                                                                             $1,037,480.75
    5300 South Boyle Avenue       L. Worley
    Vernon, CA 90058              Tel: 213-330-4600
                                  lworley@rplanetearth.com

14. WorldWide of New York, Inc. Lisa Lee, Jeff SooHoo            Trade Debt                                                                             $1,002,936.54
    169 Commack Rd # 339        Tel: 516-997-3400
    Commack, NY 11725           Tel: 516-983-6899
                                jeff@wwofny.com

15. SOUTHERN CALIFORNIA        Tel: 800-655-4555                 Utilities                                                                                $962,919.45
    EDISON COMPANY             Fax: 805-683-5264
    10060 TELEGRAPH ROAD
    VENTURA, CA 93004
16. Plastic Recycling Corp of  Sally Houghton                    Trade Debt                                                                               $908,612.19
    California                 Tel: 707-935-1997
    PO Box 1400                Shoughton@prcc.biz
    Suisun City, CA 94585-4400
17. Banyan Plastics            Sloan Sherman, Account            Trade Debt                                                                               $786,664.40
    2393 South Congress Avenue Manager
    Suite 200                  Tel: 401-952-6261
    West Palm Beach, FL 33406 sloan@banyanplastics.com

18. DURIS CORPORATION              Sam Hong                      Trade Debt                                                                               $707,170.08
    2655 1ST ST                    Tel: 818-262-4735
    SUITE 250                      SamHong805@Gmail.com
    SIMI VALLEY, CA 93065
Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims (on a consolidated basis)                      page 2
DOCS_LA:336037.1
                                 Case 21-10527-JTD              Doc 1         Filed 03/08/21            Page 16 of 28
  Debtor       CarbonLite Holdings LLC                                                      Case number (if known)
               Name




                                                                                                           Amount of unsecured claim
                                                                 Nature of the claim                       If the claim is fully unsecured, fill in only unsecured
                                                                (for example, trade                        claim amount. If claim is partially secured, fill in total
                                                                                       Indicate if claim   claim amount and deduction for value of collateral or
  Name of creditor and complete     Name, telephone number, and debts, bank loans,
                                                                                       is contingent,      setoff to calculate unsecured claim.
  mailing address, including zip    email address of creditor   professional
                                                                                       unliquidated, or
  code                              contact                     services, and
                                                                                       disputed
                                                                government
                                                                contracts)                                 Total claim, if       Deduction for
                                                                                                                                                       Unsecured
                                                                                                           partially             value of collateral
                                                                                                                                                       claim
                                                                                                           secured               or setoff

19. RePET Inc.                                                   Trade Debt                                                                               $587,372.16
    14207 Monte Vista Ave.         Tel: 909-594-5333
    Chino, CA 91710                sales@repetinc.com

20. Custom Polymers Pet, LLC       Petra                         Trade Debt                                                                               $584,311.95
    831 E. Morehead St, Ste 40     Petra@custompolymers.com
    Charlotte, NC 28202

21. Cigna                                                 Insurance                                                                                       $575,349.71
    400 N. Brand Blvd.         Tel: 800-997-1654
    3rd Floor                  Fax: 1-860-687-7336
    Glendale, CA 91203         PDMGlendale@Cigna.com
22. Fairmont Logistics         DALILA GOMEZ               Trade Debt                                                                                      $513,003.26
    9663 Santa Monica Blvd.    Tel: 310-564-7676
    Suite 1092                 DALILA@FAIRMONTLOGISTICS.
    Beverly HIlls, CA 90210    COM
23. OCI INTERNATIONAL INC.     JAKE HWANG                 Trade Debt                                                                                      $507,931.98
    11767 KATY FREEWAY, SUITE Tel: 832-379-0001
    1140                       JAKE@OCII.NET
    HOUSTON, TX 77079
24. QUALITY FREIGHT LOGISTICS, PHILIP WOJTUNIECKI         Trade Debt                                                                                      $473,100.00
    INC.                       Tel: 248-313-9196
    24649 MOUND RD.            Pwojtuniecki@qflteam.com
    WARREN, MI 48091
25. 2245 Valley, LLC           Jamie Johnson              Rent                                                                                            $451,047.37
    225 W. Hospitality Lane    Tel: 951-565-4649
    Suite 315                  Fax: 909-890-3630
    San Bernardino, CA 92408
26. MacDermid Incorporated     Deborah Gorzelany          Trade Debt                                                                                      $407,294.18
    P O Box 843568             Tel: 203-575-5663
    Los Angeles, CA 90084-3568 Deborah.Gorzelany@macdermi
                               denthone.com
27. Plastic Express                                       Trade Debt                                                                                      $388,246.87
    15450 Salt Lake Avenue     Tel: 626-336-8111
    City of Industry, CA 91745 Fax: 626-336-1180

28. AMERICAN SUPPLY                Alex Nehora                   Trade Debt                                                                               $360,048.18
    COMPANY                        Tel: 323-846-1200
    STERLING INDUSTRIES, LP        Anehorai@Aol.com
    1621 E. 27th STREET
    Los Angeles, CA 90011
29. Waste Management               Shameka Harney                Utilities                                                                                $359,398.45
    1001 Fannin                    Tel: 858-292-8111
    Suite 4000                     sharney@wm.com
    Houston, TX 77002
30. Shermco Industries Inc         Allison Jones                 Trade Debt                                                                               $358,423.50
    PO Box 540545                  ajones@shermco.com
    Dallas, TX 75354


Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims (on a consolidated basis)                      page 3
DOCS_LA:336037.1
                                Case 21-10527-JTD               Doc 1         Filed 03/08/21            Page 17 of 28
  Debtor       CarbonLite Holdings LLC                                                      Case number (if known)
               Name




                                                                                                           Amount of unsecured claim
                                                                 Nature of the claim                       If the claim is fully unsecured, fill in only unsecured
                                                                (for example, trade                        claim amount. If claim is partially secured, fill in total
                                                                                       Indicate if claim   claim amount and deduction for value of collateral or
  Name of creditor and complete     Name, telephone number, and debts, bank loans,
                                                                                       is contingent,      setoff to calculate unsecured claim.
  mailing address, including zip    email address of creditor   professional
                                                                                       unliquidated, or
  code                              contact                     services, and
                                                                                       disputed
                                                                government
                                                                contracts)                                 Total claim, if       Deduction for
                                                                                                                                                       Unsecured
                                                                                                           partially             value of collateral
                                                                                                                                                       claim
                                                                                                           secured               or setoff

31. Sorema, Division of Previero                                 Trade Debt                                                                               $353,247.70
    Via per Cavolto,               Tel: 973-746-5225
    17-22040                       cwcozart@aol.com
    Anzano del Parco (CO), Italy
32. MoLo Solutions                 Kelly Barnes                  Trade Debt                                                                               $342,240.00
    P.O Box 7050                   kelly.barnes@shipmolo.com
    Carol Stream, IL 60197-7050

33. Marglen Industries Inc   M. Cook                             Trade Debt                                                                               $340,638.81
    1748 Ward Mountain Rd NE mcook@marglen.us
    Rome, GA 30161

34. KT Resources                Kitaek Oh                   Trade Debt                                                                                    $337,745.79
    1340 East Route 66          Tel: 818-846-9134
    Suite 200-D                 okt@ktresources.net
    Glendora, CA 91740
35. Indorama Ventures           Paul Lee                    Trade Debt                                                                                    $327,917.50
    Sustainable Solutions -     Tel: 951-332-4660
    Fontana                     Paul.Lee@US.Indorama.net
    11591 Etiwanda Avenue
    Fontana, CA 92337
36. Miles Chemical Company Inc. Dan Zinman                  Trade Debt                                                                                    $326,868.55
    12801 Rangoong Street       Tel: 818-504-3355
    Arleta, CA 91331            cs@mileschemical.com
    United States
37. B&B PLASTICS RECYCLERS      Susana Rodriguez            Trade Debt                                                                                    $324,280.42
    INC.                        Tel: 909-829-3606
    3040 N LOCUST AVE           info@bbplasticsinc.com
    RIALTO, CA 92377
38. Exact Staff                 Jennie Bowles               Trade Debt                                                                                    $324,195.86
    21031 Ventura Blvd          Tel: 818-348-1100
    Suite 501                   jbowles@exactstaff.com
    Woodland Hills, CA 91364
39. City of Riverside - Finance                             Utilities                                                                                     $318,157.67
    Division                    Tel: 951-826-5311
    3900 Main Street 6th Floor Fax: 951-826-2356
    Riverside, CA 92522         CallCenter@RiversideCA.gov
40. SHELL ENERGY NORTH                                      Trade Debt                                                                                    $208,727.89
    AMERICA(US),L.P.            Tel: 866-818-5501
    1000 MAIN ST. LEVEL 12      SENA.CustomerSupport@Shell.
    HOUSTON,TX 77002            com




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims (on a consolidated basis)                      page 4
DOCS_LA:336037.1
                  Case 21-10527-JTD         Doc 1   Filed 03/08/21   Page 18 of 28




                              IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

CARBONLITE HOLDINGS LLC,                              Case No. 21-_____ (___)

                                  Debtor.

                     CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


        Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned authorized officer of the above-
captioned Debtor, certifies that the following is a corporation other than the Debtor, or a
governmental unit, that directly or indirectly owns 10% or more of any class of the corporation’s
equity interests, or states that there are no entities to report under FRBP 7007.1.


None [check if applicable]

         Name                                       Address
                                                    10640 Riverside Dr.
         Behrooz Broukhim Inc MD Pension Trust
                                                    North Hollywood, CA 91602
                                                    1161 Loma Vista Dr.
         Binafard Capital Partners, LP
                                                    Beverly Hills, CA 90210
                                                    16311 Ventura Blvd.
         Broukhim Family Trust                      Suite 1080
                                                    Encino, CA 91436
                                                    400 N. Michigan Avenue
         CLI Mason                                  Suite 250
                                                    Chicago, IL 60611
                                                    5700 Bickett Street
         Crown Poly Inc.
                                                    Huntington Park CA 90255
                                                    2662 Casiano Road
         Daneshgar Family Trust
                                                    Los Angeles, CA 90077
                                                    5690 Rickenbacker Rd.
         Halimi Capital LLC
                                                    Bell, CA 90201
                                                    10250 Constellation Blvd.
         HPC Industries LLC (Leon Farahnik)         Suite 2820
                                                    Los Angeles, ca 90067
                                                    9350 Wilshire Blvd.
         Kambiz Hakim                               Suite 300
                                                    Beverly Hills, CA 90212
         Case 21-10527-JTD        Doc 1   Filed 03/08/21   Page 19 of 28




Name                                      Address
                                          9440 Santa Monica Blvd
Max-California Associates CA GP           Suite 7
                                          Beverly Hills CA 90210
                                          9100 Wilshire Blvd.
Shahram Afshani                           Suite 360e
                                          Beverly Hills, CA 90212
                                          608 Mountain Drive
Shaw Shahery
                                          Beverly Hills, CA 90210
                                          1621 E. 27th St.
Sterling Capital LP
                                          Los Angeles, CA 90011
                                          301 N. Canon Drive
Torbati Trustee KRT TR                    Suite 210
                                          Beverly Hills, CA 90210
                                          301 N. Canon Drive
Windmill Equity Fund II, LLC              Suite 205
                                          Beverly Hills, CA 90210




                                           2
                   Case 21-10527-JTD    Doc 1    Filed 03/08/21     Page 20 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

CARBONLITE HOLDINGS LLC,                            Case No. 21-_____ (___)

                              Debtor.

                             LIST OF EQUITY SECURITY HOLDERS


       Attached is the list of the Debtor’s equity security holders which is prepared in accordance with
Federal Rule of Bankruptcy Procedure 1007(a)(3) for filing in this Chapter 11 Case:




DOCS_LA:336037.1
                                                    Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 21 of 28


                                                                 LIST OF EQUITY SECURITY HOLDERS

  Shareholder
                       ADDRESS           Series A   Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T    Series P   Common     Total
     Name
713 Capital LP     888 S. FIGUEROA ST                                                                                                 100,000                          100,000
                   #1900
                   LOS ANGELES, CA
                   90017
AAE LP             301 N CANON          125,000                125,000     122,000                            158,000     200,000                                      730,000
                   DRIVE SUITE 210
                   BEVERLY HILLS CA
                   90210
AFY Nevada         4525 DEAN MARTIN                                                                                                               250,000              250,000
Trust              DRIVE UNIT 2900
                   LAS VEGAS, NV
                   89103
ANMH               540 ARKELL DRIVE     150,000                150,000     147,000    65,000                  168,000                                                  680,000
Investments LLC    BEVERLY HILLS, CA
                   90210
Anne V. Waldie     4105 STANHOPE                                                                                                      220,000                          220,000
                   AVENUE
                   DALLAS, TX 75205
Behrooz            10640 RIVERSIDE                                                                300,000     200,000                 35,000                           535,000
Broukhim Inc       DR.
MD Pension         NORTH
Trust              HOLLYWOOD, CA
                   91602
Behzad             12909 HANOVER ST     63,000                 63,000      61,000                             36,000      30,000                                       253,000
Kianmahd           LOS ANGELES CA
                   90049
Bijan Nahai        487 ST PIERRE        437,000                437,000     427,000    189,000                 285,000     250,000     186,000                          2,211,000
                   ROAD
                   LOS ANGELES CA
                   90077
Binafard Capital   1161 LOMA VISTA                                                                                                                300,000              300,000
Partners, LP       DR.
                   BEVERLY HILLS, CA
                   90210
Broukhim           16311 VENTURA                                                                  300,000     426,000     87,000      63,000                           876,000
Family Trust       BLVD., SUITE 1080
                   ENCINO, CA 91436



                                                                                        1 of 7
                                                     Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 22 of 28

  Shareholder
                        ADDRESS          Series A    Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T   Series P   Common     Total
     Name
Broukhim            10640 RIVERSIDE                                                                            50,000      134,000                                     184,000
Family Trust L.P.   DR.
                    NORTH
                    HOLLYWOOD, CA
                    91602
Broukhim            10614 RIVERSIDE                                                                200,000     69,000                  19,000                          288,000
Pension Plan        DRIVE
                    NORTH
                    HOLLYWOOD, CA
                    91602
CLI Mason           400 N. MICHIGAN                 6,000,000                                                                          2,000,000                       8,000,000
                    AVENUE, SUITE 250
                    CHICAGO, IL 60611
Crown Poly Inc.     5700 BICKETT        437,000                 437,000     427,000    1,550,000               1,111,000                                               3,962,000
                    STREET
                    HUNTINGTON PARK
                    CA 90255
Daneshgar           821 N. WHITTIER     219,000                 219,000     214,000    548,000                 1,173,000   658,000                                     3,031,000
Family Living       DRIVE
                    BEVERLY HILLS, CA
                    90210
Daneshgar           1027 ROXBURY        218,000                 218,000     213,000    548,000                 1,172,000   657,000                                     3,026,000
Family Living       DRIVE
                    BEVERLY HILLS, CA
                    90210
Daneshgar           2662 CASIANO                                                                   250,000     617,000     600,000     282,000                         1,749,000
Family Trust        ROAD
                    LOS ANGELES, CA
                    90077
Dangab Capital,     N/A                                                                                                    1,000,000   142,000                         1,142,000
LP
Daniel Nazarian     714 N BEVERLY DR    62,000                  62,000      61,000                             35,000      55,000                                      275,000
                    BEVERLY HILLS CA
                    90210
David Pourbaba      8271 MELROSE        125,000                 125,000     122,000    108,000                 303,000     193,000     210,000                         1,186,000
                    AVENUE SUITE 200
                    LOS ANGELES CA
                    90046
David Simhaee       5700 BICKETT                                                       468,000                 187,000     500,000     613,000                         1,768,000
                    STREET
                    HUNTINGTON
                    PARK, CA 90255

                                                                                         2 of 7
                                                   Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 23 of 28

  Shareholder
                       ADDRESS          Series A   Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T    Series P   Common     Total
     Name
DS Trust 2012      1850 S. SPEULVEDA                                                                                                 67,000                           67,000
                   BLVD.
                   LOS ANGELES, CA
                   90025
Elliot Hekmat      11717 WETHERBY                                                                150,000     60,000      145,000     36,000                           391,000
                   LANE
                   LOS ANGELES, CA
                   90077
Elm Tree           P.O. BOX 56766                                                                                        500,000     121,000                          621,000
Investments LP     SHERMAN OAKS, CA
                   91413
Family Fund        888 S. FIGUEROA                                                                           1,335,000   500,000     311,000                          2,146,000
Ventures LLC       ST., SUITE 1900
                   LOS ANGELES, CA
                   90017
Farahnik           2283 WEYBRIDGE      125,000                125,000                                        10,000      74,000      46,000                           380,000
Revocable Trust    LANE
                   BEL AIR, CA 90077
FPY Family Trust   301 N. CANON                                                                                                                  200,000              200,000
                   DRIVE, SUITE 205
                   BEVERLY HILLS, CA
                   90210
GED Trust          N/A                 125,000                125,000     122,000    53,000                                                                           425,000
Ghadir Family      627 N. CRESCENT                                                                                       375,000     70,000                           445,000
Trust              DRIVE
                   BEVERLY HILLS, CA
                   90210
GS Trust 2012      1850 S. SPEULVEDA                                                                                                 67,000                           67,000
                   BLVD.
                   LOS ANGELES, CA
                   90025
Halimi Capital     5690                562,000                562,000     550,000    243,000                             90,000                                       2,007,000
LLC                RICKENBACKER RD.
                   BELL, CA 90201
Hariri Family      1899 CARLA RIDGE                                                                                      500,000     94,000                           594,000
2012               ROAD
Irrevocable        BEVERLY HILLS, CA
Trust              90210
Hassid Family      1331 LAUREL WAY                                                                           319,000     64,000                                       383,000
Trust              BEVERLY HILLS, CA
                   90210


                                                                                       3 of 7
                                                  Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 24 of 28

  Shareholder
                      ADDRESS          Series A   Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T    Series P   Common        Total
      Name
Hekmat Family     1455 WESTWOOD                                                                 150,000     52,000                                                      202,000
Trust             BLVD.,
                  LOS ANGELES, CA
                  90024
Hope & Co Real    P.O. BOX 10126                                                                                                    50,000                              50,000
Estate, LLC       BEVERLY HILLS, CA
                  90213
HPC Industries    10250                                                                                                                                     3,000,000   3,000,000
LLC (Leon         CONSTELLATION
Farahnik)         BLVD. SUITE 2820
                  LOS ANGELES, CA
                  90067
Iraj Maroofian    4513 DEL MORENO     63,000                 63,000      62,000                                                     33,000      30,000                  251,000
                  DR
                  WOODLAND HILLS
                  CA 91364
James Elist       8500 WILSHIRE                                                                 150,000     81,000      49,000      45,000      35,000                  360,000
                  BLVD SUITE 707
                  BEVERLY HILLS CA
                  90211
Javaheri Family   1379 BRINKLEY                                                                             334,000     150,000     220,000                             704,000
Trust             AVENUE
                  LOS ANGELES, CA
                  90049
Kambiz Hakim      9350 WILSHIRE       437,000                437,000     427,000    1,102,000               1,528,000   200,000     411,000                             4,542,000
                  BLVD., SUITE
                  300BEVERLY HILLS,
                  CA 90212
Kamran H.         445 COMSTOCK                                                                  200,000     87,000      50,000      28,000                              365,000
Broukhim, M.D.,   AVENUE
D.B.P.P.          LOS ANGELES, CA
                  90024
Kaplan            923 S. LONGWOOD                                                                           500,000     250,000     333,000                             1,083,000
Revocable Trust   AVE.
                  LOS ANGELES, CA
                  90019
Kim Eaton         514 NORTH STREET                                                                                                  165,000                             165,000
Jeffery           GREENWICH, CT
                  06830
KSLB Holding      9350 WILSHIRE                                                                                                                 260,000                 260,000
Company           BLVD., SUITE 300
                  BEVERLY HILLS, CA
                  90212
                                                                                      4 of 7
                                                   Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 25 of 28

  Shareholder
                       ADDRESS          Series A   Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T    Series P   Common     Total
      Name
Lance & Linda      630 CLINTON PLACE                                                                                                             200,000              200,000
Collins            BEVERLY HILLS, CA
                   90210
Larian Living      16380 ROSCOE        437,000                437,000     427,000    189,000                                                                          1,490,000
Trust              BLVD, SUITE 120
                   VAN NUYS, CA
                   91406
Marilyn Hanna      809 WEST RIORDAN                                                                                                  220,000                          220,000
                   ROAD SUITE 100
                   FLAGSTAFF, AZ
                   86001
Marvin Liebman     19714 SEPTO         63,000                 63,000                                                                                                  126,000
                   STREET
                   CHATSWORTH CA
                   91311
Mattioli Sole      9372 WILSHIRE                                                                 150,000     76,000      72,000      51,000                           349,000
Property           BLVD.
                   BEVERLY HILLS, CA
                   90212
Max-California     9440 SANTA          600,000                600,000     587,000    704,000                 459,000     901,000     753,000                          4,604,000
Associates CA      MONICA BLVD
GP                 SUITE 7
                   BEVERLY HILLS CA
                   90210
Morad Hariri       1899 CARLA RIDGE    350,000                350,000     342,000    660,000                 1,139,000                                                2,841,000
                   ROAD
                   BEVERLY HILLS, CA
                   90210
Neman Family       1525 S. BROADWAY                                                                                      1,000,000   326,000                          1,326,000
Trust              LOS ANGELES, CA
                   90015
Neman Living       1014 LAUREL LANE    225,000                225,000     220,000    194,000                 30,000                  81,000                           975,000
Trust              BEVERLY HILLS CA
                   90212
Philip Elghanian   9887 CARMELITA                                                                150,000     71,000      1,000,000   681,000                          1,902,000
                   AVENUE
                   BEVERLY HILLS CA
                   90210
RAM2 GP A          627 N FOOTHILL      200,000                200,000                183,000                 386,000     345,000                                      1,314,000
General            ROAD
Partnership        BEVERLY HILLS CA
                   90210

                                                                                       5 of 7
                                                   Case 21-10527-JTD           Doc 1      Filed 03/08/21        Page 26 of 28

  Shareholder
                       ADDRESS          Series A   Series B    Series C   Series D    Series E    Series F    Series G    Series H    Series T    Series P   Common     Total
     Name
Richard Zirkler    2229 S. BEVERLY     65,000                 65,000      66,000                                                                                      196,000
                   DR.
                   LOS ANGELES, CA
                   90034
S&S Irrevocable    9100 WILSHIRE                                                                 150,000     76,000      1,000,000   360,000                          1,586,000
Trust              BLVD., SUITE 360E
                   BEVERLY HILLS, CA
                   90212
Salim              301 N. CANON                                                                                                      500,000                          500,000
Investment         DRIVE, SUITE 205
Fund, LLC          BEVERLY HILLS, CA
                   90210
Sean B             468 N. CAMDEN                                                                                         300,000     83,000                           383,000
Daneshgar          DRIVE SUITE 300
                   BEVERLY HILLS, CA
                   90210
Shahram            9100 WILSHIRE                                                                 450,000     229,000                 41,000      500,000              1,220,000
Afshani            BLVD., SUITE 360E
                   BEVERLY HILLS, CA
                   90212
Shaw Shahery       608 MOUNTAIN                                                                                          500,000     138,000     500,000              1,138,000
                   DRIVE
                   BEVERLY HILLS, CA
                   90210
Starson Beach      11301 W. OLYMPIC                                                                                      375,000     70,000                           445,000
LLC                BLVD. SUITE 206
                   LOS ANGELES, CA
                   90064
Sterling Capital   1621 E. 27TH ST.                                                                                                              750,000              750,000
LP                 LOS ANGELES, CA
                   90011
Susan Y            3119 ELVIDO DRIVE                                                                                                             100,000              100,000
Azizzadeh          LOS ANGELES, CA
                   90049
The Brian G        P.O. BOX 2591       112,500                112,500     110,000    98,000                  275,000     201,000                                      909,000
Trust              HUNTINGTON
                   PARK, CA 90255
The Theodore G     P.O. BOX 2591       112,500                112,500     110,000    98,000                  275,000     201,000                                      909,000
Trust              HUNTINGTON
                   PARK, CA 90255




                                                                                       6 of 7
                                                   Case 21-10527-JTD            Doc 1      Filed 03/08/21        Page 27 of 28

  Shareholder
                      ADDRESS          Series A    Series B    Series C   Series D     Series E    Series F    Series G     Series H     Series T     Series P   Common        Total
     Name
Torbati Trustee   301 N. CANON        187,000                 187,000     183,000     1,000,000               1,053,000    750,000      129,000                              3,489,000
KRT TR            DRIVE, SUITE 210
                  BEVERLY HILLS, CA
                  90210
Windmill Equity   301 N. CANON                                                                                                          2,000,000                            2,000,000
Fund II, LLC      DRIVE, SUITE 205
                  BEVERLY HILLS, CA
                  90210
Yashari LLC       1318 BROADWAY,                                                                                                        400,000                              400,000
                  SUITE 100
                  SANTA MONICA, CA
                  90404
                        TOTALS        5,500,000   6,000,000   5,500,000   5,000,000   8,000,000   2,600,000   14,365,000   13,956,000   11,800,000   3,125,000   3,000,000   78,846,000




                                                                                        7 of 7
                 Case 21-10527-JTD             Doc 1       Filed 03/08/21        Page 28 of 28




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

CARBONLITE HOLDINGS LLC                                       Case No. 21-_____ (___)

                                    Debtor.

                            CERTIFICATION OF CREDITOR MATRIX


         Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the
United States Bankruptcy Court for the District of Delaware, the above captioned debtor and its
affiliated debtors in possession (collectively, the “Debtors”)1 hereby certify that the Creditor
Matrix submitted herewith contains the names and addresses of the Debtors’ creditors. To the
best of the Debtors’ knowledge, the Creditor Matrix is complete, correct, and consistent with the
Debtors’ books and records.

       The information contained herein is based upon a review of the Debtors’ books and
records as of the petition date. However, no comprehensive legal and/or factual investigations
with regard to possible defenses to any claims set forth in the Creditor Matrix have been
completed. Therefore, the listing does not, and should not, be deemed to constitute: (1) a waiver
of any defense to any listed claims; (2) an acknowledgement of the allowability of any listed
claims; and/or (3) a waiver of any other right or legal position of the Debtors.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Recycling LLC (3727); CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596);
CarbonLite P Holdings LLC (8957); CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite
Pinnpack LLC (8957); CarbonLite Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
